Citation Nr: 0948031	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  00-09 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and depression.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Esq.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1975 to June 
1976.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

By a rating decision dated in September 1976, the RO alluded 
to a claim for service connection for a psychiatric disorder, 
by stating that the Veteran "ha[d] not demonstrated any 
signs of a neurosis or psychosis while on active duty."  
However, this claim was not formally adjudicated by the RO at 
the time, and notice of a denial of this claim was not 
provided to the Veteran in the September 1976 notice letter.  
Thus, a claim for service connection for a psychiatric 
disorder, to include a conversion reaction, remained pending 
since the original claim filed in July 1976, when it was 
subsequently addressed and formally adjudicated by the RO in 
a September 1988 rating decision.  The RO provided the 
Veteran notice of the denial of this discrete claim and of 
his right to appeal this adverse decision in September 1988.  
The Veteran did not initiate an appeal with respect the 
September 1988 rating decision.

In March 1998, the Veteran filed a claim seeking entitlement 
to service connection for a psychiatric disorder, to include 
PTSD and major depression.  (See Statements from Veteran, 
dated March 9, 1998 and March 16, 1998).

In a March 1999 rating decision, the RO, in relevant part, 
found that it failed to consider the issue of and grant 
service connection for a conversion reaction, as the evidence 
of record showed that this condition had been incurred in the 
line of duty, at the time the Veteran filed his original 
claim in July 1976.  The RO determined that such action 
constituted clear and unmistakable error (CUE) and, in 
effect, reversed in part the September 1988 decision, when it 
granted the Veteran service connection for a conversion 
reaction, evaluated as noncompensable (zero percent), 
effective from June 8, 1976.  38 C.F.R. § 3.105(a) (2009).

In January 2000, the RO entered a rating decision that 
confirmed and continued the noncompensable rating for the 
service connected conversion reaction, and denied service 
connection for PTSD and major depression.  The Veteran 
perfected a timely appeal.  The RO continued the denial of 
service connection for PTSD in a March 2001 rating decision.  
In December 2002, the Board remanded the issues of 
entitlement to service connection for PTSD and major 
depression, and entitlement to an initial compensable rating 
for a conversion reaction to the RO for further development.

By a September 2003 rating decision, the RO recharacterized 
the Veteran's service connected psychiatric disability, as a 
conversion reaction with PTSD and major depression, and 
increased the rating from noncompensable to 10 percent, 
effective from March 9, 1998.  In so doing, the RO 
effectively established service connection for PTSD and major 
depression, and thus these service connection claims were 
granted in full.  Given that the RO did not assign the 
maximum rating possible for the Veteran's service-connected 
psychiatric disability, now characterized as a conversion 
reaction with PTSD and major depression, an appeal for higher 
"staged" ratings remains a viable issue before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In a Memorandum Decision, dated April 7, 2009, the United 
States Court of Appeals for Veterans Claims, dismissed for 
lack of jurisdiction the Veteran's appeal of the August 6, 
2008, decision by the Board.


ORDER TO VACATE

The Board may vacate an appellate decision any time upon the 
request of the Appellant or his or her representative, or on 
the Board's own motion, when an Appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2009).

The Board observes that in an April 2004 decision and remand, 
the issues on appeal were not properly identified.  The 
Board's decision properly denied the issue of entitlement to 
service connection for hepatitis C.  Therefore, that issue is 
no longer a part of this appeal.  However, the Board 
improperly remanded the issues of entitlement to service 
connection for PTSD and major depression, when the benefits 
were already granted in full by a September 2003 rating 
decision.  Moreover, that part of the April 2004 Board 
decision, which stated that the appeal concerning the issue 
of an initial rating in excess of 10 percent (for a 
conversion reaction, only) was withdrawn, was likewise 
inappropriate as the Veteran had expressed his desire to 
continue his appeal in July 2004.  (See Statement from the 
Veteran, date July 2004). 

In January 2007, the Board again improperly remanded the 
issues of entitlement to service connection for PTSD and 
major depression for further development.  Similarly, in the 
August 6, 2008, decision, the Board inappropriately 
adjudicated and denied the issues of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD and major depression.  In October 2008, the Veteran, by 
and through his attorney, filed a Motion to Vacate the August 
6, 2008, Board decision, recognizing the improper 
identification of the issues adjudicated in that decision.

Accordingly, for due process reasons and to afford the 
Veteran a fair adjudication of his appealed issue, concerning 
entitlement to higher initial "staged" ratings for a 
conversion reaction with PTSD and major depression, the 
August 6, 2008, decision of the Board that adjudicated and 
denied entitlement to service connection for an 


acquired psychiatric disorder, to include PTSD and 
depression, is vacated.  38 C.F.R. § 20.904(a) (2009).  A new 
decision, identifying and addressing the correct issue on 
appeal, will be entered as though the August 6, 2008, 
decision had not been made.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


